Title: John Armstrong to Thomas Jefferson, 1 July 1818
From: Armstrong, John
To: Jefferson, Thomas


            
              Dear Sir,
              Red-hook 1 July 1818
            
            About the 1st week in May last I received a request from an old and useful friend, to whom I could not well refuse a kindness, solliciting from me a letter of introduction to yourself and another to Mr W. C. Nicholas. and adding, that he would set out for some of the watering places in your state about the 10th of that month. I accordingly gave him a few lines for each of you and committed to his care the enclosed letter in relation to  Gen. K. To my great surprise in a visit I had from the gentleman yesterday, he replaced in my hands & as he received them, the two letters & the notice. With the Capriciousness of a Dyspeptic, he had altered the direction of his march and had entirely forgotten, that if anything arose to disturb this his first intentions, he had engaged to forward by mail the letter marked 2. I much regret this circumstance, as it may have tended to disappoint Mr Julian’s expectations, which after all, are perhaps not less likely to suffer by the very scanty materials I am able to furnish. I have a number of the General’s letters, but they are written in bad English and have besides very little connexion with political events or public men.
            
              accept dear Sir, the assurance of my very cordial regard & esteem.
              John Armstrong
            
          